R. W. WALKER, J.
If we look alone to the minute entry of the 26th April,' 1859, there may be some uncertainty as to whether it was for Wickham ¿ or for Sauls, that Pruitt then became surety. But the judgment entry which was made on the 27th April, 1859, sufficiently shows that Pruitt was at that time bound as surety for Sauls. In-the margin of this latter entry, the parties to the case, as-it then stood, are named, Sauls being the plaintiff; and the-minutes recite the fact, that Pr'uitthad “acknowledged himself security for costs in this behalf,” the obvious meaning of which is, that he was surety for Sauls. At any rate, the language is susceptible of that construction ; and that is enough to induce us to adopt it, if, by so doing, we can affirm the judgment of the circuit court. Where the record is so obscure, that it does- not distinctly appear-upon what state of facts the judgment of the court below was-rendered, the presumption is-in favor of the judgment, and-, it will be affirmed. — Stone v. Stone, 1 Ala. 582 ; Pender v. Felts, 2 Sm. & M. 589.
Judgment affirmed.